 

Exhibit 10.2

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

JOINDER AGREEMENT

 

This Joinder Agreement (this “Agreement”) effective as of April 2, 2020 (the
“Effective Date”) is made by FuboTV Inc., a Delaware corporation (the
“Additional Borrower”) and each of the Persons listed on Exhibit A attached
hereto (individually, an “Additional Guarantor”, and collectively, the
“Additional Guarantors” and together with the Additional Borrower, collectively,
the “Joinder Parties” and each, individually, a “Joinder Party”), in favor of FB
LOAN SERIES I, LLC (the “Purchaser”) in connection with that certain Note
Purchase Agreement dated as of March 16, 2020 (as the same may be further
amended, restated, supplemented, or replaced from time to time, the “Note
Purchase Agreement”), initially by and between, Purchaser and FaceBank Group,
Inc., a Florida corporation (“FaceBank”), Evolution AI Corporation, a Florida
corporation (“Evolution”), Pulse Evolution Corporation, a Nevada corporation
(“Pulse”), and FUBOTV ACQUISITION CORP., a Delaware corporation (“Merger Sub”
and together with FaceBank, Evolution and Pulse, collectively, the “Borrower”),
which, on the Effective Date merged into and is survived by the Additional
Borrower (the “Merger”), the sole equity holder of the Additional Guarantors,
pursuant to that certain Agreement and Plan of Merger and Reorganization, dated
March 19, 2020 by and among FaceBank, Merger Sub and FuboTV. Capitalized terms
used, but not otherwise defined, in this Agreement shall have the meanings
ascribed to them in the Note Purchase Agreement.

 

WITNESSETH:

 

WHEREAS, pursuant to Section 8.17(g) of the Note Purchase Agreement, the
Borrower agreed, upon the date of the consummation of the Merger to cause FuboTV
to join the Note Purchase, become an issuer of the Notes and a Borrower under
the Note Purchase Agreement and assume all Obligations in connection therewith,
and for each Subsidiary of Additional Borrower located in the United States to
join the Note Documents to guaranty the Obligations (the “Merger Date Joinder”);

 

WHEREAS, each Joinder Party desires to effectuate the Merger Date Joinder and to
execute and deliver to Purchaser such Note Documents as Purchaser may require,
including, without limitation: (a) this Agreement, (b) the Notes (including any
amendments and restatements thereof), (c) the Collateral Documents, (d) a
guaranty agreement, in the form attached hereto as Exhibit B (the “Guaranty
Agreement”), and (e) such joinder acknowledgments and other instruments,
agreements and documents as may be necessary to confirm such Joinder Party’s
Obligations under the Note Purchase Agreement, the Notes, and the other Note
Documents, as applicable, and to create in favor of Purchaser, a valid and
perfected security interest (subject only to Permitted Liens) in, and Lien on,
the Collateral being provided by such Joinder Party; and

 

WHEREAS, as a Borrower, the Additional Borrower will have all the rights and
obligations, as a joint and several obligor, of a Borrower under the Note
Purchase Agreement, the Notes and the other Note Documents and, as a Guarantor
(as defined in the Guaranty Agreement), each Additional Guarantor will have all
the rights and obligations as a Grantor under the Collateral Documents.

 

NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations and agreements set forth in the Note Purchase Agreement and the
other Note Documents, and other valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows, intending to be
legally bound:

 

 

 

 

1. The Additional Borrower hereby assumes, agrees that it is liable for, and
promises to pay, perform, and observe, all of the terms, restrictions,
conditions and other Obligations of a Borrower under the Note Purchase
Agreement, the Notes and the other Note Documents, all as fully as though it
were an original party thereto, and, by execution of this Agreement, is hereby
designated a “Borrower” for all purposes of, and hereby agrees to be bound by,
as a joint and several obligor, each and all of the terms, restrictions,
conditions, and other Obligations of the Note Purchase Agreement, the Notes, and
the other Note Documents. The Additional Borrower will deliver to Purchaser such
duly executed other Note Documents as Purchaser may reasonably request to
confirm the Obligations of the Additional Borrower under this Agreement and the
other Note Documents and to perfect the security interests and other Liens
granted in the Collateral of the Additional Borrower. The Additional Borrower
acknowledges and agrees that: (a) the Obligations are valid, enforceable (except
as such enforceability may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting creditor’s rights generally) and existing Indebtedness
payable by the Additional Borrower to Purchaser and (b) as of the Effective
Date, the Additional Borrower does not have any counterclaims, set-offs, offsets
or defenses or any rights of set-off, offsets, or defense of any kind or nature
whatsoever with respect to the Obligations.

 

2. Each Additional Guarantor hereby agrees to execute and deliver to Purchaser
the Guaranty Agreement and become a Guarantor (as defined therein). Each
Additional Guarantor will deliver to Purchaser such duly executed other Note
Documents as Purchaser may reasonably request to confirm the Obligations of such
Additional Guarantor under this Agreement and the other Note Documents and to
perfect the security interests and other Liens granted in the Collateral of such
Additional Guarantor. Each Additional Guarantor acknowledges and agrees that:
(a) the Obligations are valid, enforceable (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditor’s rights generally) and existing Indebtedness payable by such
Additional Guarantor to Purchaser and (b) as of the Effective Date, such
Additional Guarantor does not have any counterclaims, set-offs, offsets or
defenses or any rights of set-off, offsets, or defense of any kind or nature
whatsoever with respect to the Obligations.

 

3. Purchaser confirms that the Additional Borrower is a “Borrower” under the
Note Purchase Agreement, the Notes, and the other Note Documents and all of the
rights and obligations of a Borrower under the Note Purchase Agreement, the
Notes, and the other Note Documents shall inure to and bind, as a joint and
several obligor, the Additional Borrower.

 

4. (a) The information set forth in Annex I attached hereto is hereby added to
the information set forth in the disclosure schedules to Note Purchase
Agreement. The Joinder Parties represent and warrant that such information is
true and correct in all respects. (b) The information set forth in Annex II
attached hereto is hereby added to the information set forth in the disclosure
schedules to the Collateral Documents, as applicable. The Joinder Parties
represent and warrant that such information is true and correct in all respects
and that the Collateral set forth thereon shall be and become part of the
Collateral referred to in the Note Purchase Agreement and shall secure all
Obligations.

 

5. The parties hereto acknowledge and agree that this Agreement and the Guaranty
Agreement shall constitute a “Note Document” and that this Agreement may be
attached to any applicable Note Document.

 

6. As of the date hereof, each Joinder Party hereby (a) warrants and represents
to Purchaser that each warranty and representation applicable to each Joinder
Party under the Note Purchase Agreement and the other Note Documents (other than
with respect to representations and warranties which specifically relate to a
prior date) is true and correct in all material respects (except that such
representations and warranties shall not be further qualified by materiality
where, by their respective terms, they are already qualified by reference to
materiality, including a Material Adverse Effect) and (b) further reaffirms all
covenants in the Note Purchase Agreement and other Note Documents.

 

-2-

 

 

7. Incorporation by Reference. Sections 13.2 (Notices) , 13.3 (Successors and
Assigns), 13.4 (Amendment and Waiver), 13.7 (Governing Law) and 13.8
(Jurisdiction, Jury Trial Waiver, Etc.) of the Note Purchase Agreement are
hereby incorporated herein by reference, mutatis mutandis.

 

8. Counterparts; Fax Signature. Facsimile or any other electronic transmission
of any executed original document and/or retransmission of any executed
facsimile transmission shall be deemed to be the same as the delivery of an
executed original. At the request of any party hereto, the other parties hereto
shall confirm facsimile or other electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties.
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

9. Joinder Party Acknowledgments. Each Joinder Party hereby acknowledges that
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, and (b) each Joinder Party shall rely entirely upon its own
judgment with respect to its business, and any review, inspection or supervision
of, or information supplied to, each Joinder Party by Purchaser is for the
protection of Purchaser and neither any Joinder Party nor any third party is
entitled to rely thereon.

 

[Signature Page Follows]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date, to be effective at all times on and after the
effective time of the Merger.

 

  FUBOTV INC.         By:                            Name:     Title:          
SPORTS RIGHTS MANAGEMENT, LLC         By:     Name:     Title:  

 

[Joinder Agreement]

 

 

 

 

Acknowledged and Accepted as of the Effective Date to be effective at all times
on and after the effective time of the Merger:

 

FB LOAN SERIES I, LLC         By:           Name:     Title:    

 

[Joinder Agreement]

 

 

 

 

EXHIBIT A

 

1. Sports Rights Management, LLC, a Delaware limited liability company

 

 

 

 

EXHIBIT B

 

GUARANTY AGREEMENT

 

[See Attached]

 



 

 

 


ANNEX I

 

ADDENDUM TO NOTE PURCHASE AGREEMENT SCHEDULES

 

[See Attached]

 

 

 

 

ADDENDUM TO NOTE PURCHASE AGREEMENT SCHEDULES

 

 

 

 

Schedule 6.1

 

Foreign Qualifications

 

Entity Name   Jurisdiction of Organization   Other Jurisdictions Where Entity is
Qualified to do Business fuboTV Inc.   Delaware  

New York

 

Sports Rights Management, LLC   Delaware  

None.

 

 

 

 

Schedule 6.22

 

Potential Conflicts of Interest

 

None.

 

 

 

 

Schedule 9.5

 

Investments

 

1. Investments by FaceBank Group Inc. in fuboTV Inc.     2. Investments by
fuboTV Inc. in Sports Rights Management, LLC     3. Investments by fuboTV Inc.
in Fubo TV Spain S.L.

 

 

 

 

Schedule 9.11

 

Transactions With Affiliates

 

1. Credit and Guaranty Agreement, dated as of April 6, 2018, by and between AMC
Networks Ventures LLC, as administrative agent and collateral agent, the lenders
from time to time party thereto, fuboTV Inc. and certain subsidiaries of fuboTV
Inc. from time to time party thereto as guarantors, as amended, restated,
supplemented or otherwise modified from time to time, together with any
documents or other agreements entered into in connection therewith.     2.
Binding Term Sheet between fuboTV Inc. and Viacom Media Network, a division of
Viacom International, Inc.

 

 

 

 

Schedule 11.1(j)

 

Judgments

 

None.

 

 

 

 

ANNEX II

 

ADDENDUM TO COLLATERAL DOCUMENT SCHEDULES

 

[See Attached]

 

 

 

 

ADDENDUM TO SECURITY AGREEMENT SCHEDULES

 

Schedule 1.1

 

Excluded Deposit Accounts

 

Owner   Bank Name   Account Number   Account Purpose fuboTV Inc.  

JP Morgan Chase 70 Park Avenue, FL 42 New York, NY 10017

  [***]   [***]

 



 

 

 

Schedule 3.6

 

Filing Jurisdictions, Collateral Locations

 

Entity

Name

 

Names Used

in Prior 5

Years

 

State of

Organization

 

Acquisitions in

Prior 5 Years

 

Headquarters

 

Location of

Collateral (other

than HQs)

 

FEIN

fuboTV Inc.   fuboTV Inc.   Delaware   None   1330 Avenue of the America, 7th
Floor New York, NY 10019   N/A   [***] Sports Rights Management LLC   N/A  
Delaware   None   1330 Avenue of the America, 7th Floor New York, NY 10019   N/A
  [***]

 

 

 

 

Schedule 3.8

 

Other Collateral

 

Chattel Paper

 

None.

 

Commercial Tort Claims

 

None.

 

Instruments

 

None.

 

 

 

 

Schedule 3.9

 

Deposit Accounts and Securities Accounts

 

Owner   Bank Name   Account Number   Account Purpose fuboTV Inc.  

JP Morgan Chase 70 Park Avenue, FL 42 New York, NY 10017

 

  [***]   Checking fuboTV Inc.  

JP Morgan Chase 70 Park Avenue, FL 42 New York, NY 10017

 

  [***]   Checking fuboTV Inc.   JP Morgan Chase  70 Park Avenue, FL 42 New
York, NY 10017   [***]    Money Market

 

 

 

 

Schedule 3.10

 

Intellectual Property

 

Trademark Registrations

 

Trademark   Owner   Registration Number   Registration Date [ex10-2_001.jpg]  
fuboTV Inc.  

017035213

 

  December 21, 2017 FUBOTV (STANDARD CHARACTER MARK)   fuboTV Inc.   86-876,349
 

January 15, 2016

 

[ex10-2_002.jpg]   fuboTV Inc.   87-637,227   October 6, 2017

 

Trademark Applications

 

None.

 

Patent Registrations

 

Patent   Owner   Patent/Publication Number   Issue Date P440132.US.01 SYSTEMS
AND METH-ODS FOR ADAPTIVELY ENCODING VIDEO STREAM   fuboTV Inc.   10,440,367  
10/08/2019 P440135.US.01 SYSTEMS AND METH-ODS FOR SECURELY GENERATING LIVE
PREVIEWS   fuboTV Inc.   10,419,786   09/17/2019 P440142.WO.01 DISPLAY SCREEN OR
PORTION THEREOF WITH ANIMATED GRAPHICAL USER INTER-FACE   fuboTV Inc.  
DM/203087   03/22/2019 P440132.EP.01 SYSTEMS AND METH-ODS FOR VIDEO EN-CODING  
fuboTV Inc.   3579565   12/11/2019 P440135.EP.01 SYSTEMS AND METH-ODS FOR
SECURELY GENERATING LIVE PREVIEWS   fuboTV Inc.   3598771   01/22/2020
P440135.US.02 SYSTEMS AND METH-ODS FOR SECURELY GENERATING LIVE PREVIEWS  
fuboTV Inc.   US-2020-0029104-A1   01/23/2020 P440142.US.04 SYSTEMS AND METHODS
FOR DIS-PLAYING A LIVE VIDEO STREAM IN A GRAPHICAL USER INTER-FACE   fuboTV Inc.
  CA3045125A1   08/13/2019

 



 

 

 

Patent Applications

 

Patent   Owner   Application Number   Filed Date P440132.US.01C SYSTEMS AND
METHODS FOR ADAPTIVELY ENCODING VIDEO STREAM   fuboTV Inc.   16/577,481  
09/20/2019 P440135.CA.01 SYSTEMS AND METH-ODS FOR SE-CURELY GENERATING LIVE
PRE-VIEWS   fuboTV Inc.   3049591   07/12/2019 P440139.EP.01 SYSTEMS AND
METH-ODS FOR GENERATING INDIVIDUAL-IZED PLAYLISTS   fuboTV Inc.   19198697.5  
09/20/2019 P440139.US.01 SYSTEMS AND METH-ODS FOR GENERATING INDIVIDUAL-IZED
PLAYLISTS   fuboTV Inc.   16/138,604   09/21/2018 P440139.CA SYSTEMS AND METHODS
FOR GENERATING INDIVIDUAL-IZED PLAYLISTS   fuboTV Inc.   3055711   09/17/2019
P440142.US.03 DISPLAY SCREEN OR PORTION THEREOF WITH GRAPH-ICAL USER INTERFACE  
fuboTV Inc.   29/693,030   05/30/2019 P440142.US.04 SYSTEMS AND METHODS FOR
DIS-PLAYING A LIVE VIDEO STREAM IN A GRAPHICAL USER INTER-FACE   fuboTV Inc.  
16/580,920   09/24/2019 P440142.WO.02 SYSTEMS AND METH-ODS FOR DIS-PLAYING A
LIVE VIDEO STREAM IN A GRAPHICAL USER INTER-FACE   fuboTV Inc.  
PCT/US2019/052707   09/24/2019

 

Copyright Registrations

 

None.

 

Copyright Applications

 

None.

 

 

 

 

Schedule 3.12

 

Investment Property, Partnership/LLC Interests, Capital Stock

 

Stock: None.

 

Membership Interests: 100% interest in Sports Rights Management, LLC, a Delaware
limited liability company; FuboTV Spain S.L., a Spanish limited company.

 

Partnership Interest: None.

 

 

 

 

Schedule 3.13

 

Government Contracts

 

None.

 

 

 

 

Schedule 3.14

 

Vehicles

 

None.

 



 

 

 


Schedule 3.15

 

Pledged Real Property

 

None.

 

 

 

 

ADDENDUM TO TRADEMARK SECURITY AGREEMENT

 

 

 

 

SCHEDULE I

 

Trademarks

 

Trademark Registrations

 

Trademark   Owner   Registration Number   Registration Date [ex10-2_001.jpg]  
fuboTV Inc.  

017035213

 

  December 21, 2017 FUBOTV (STANDARD CHARACTER MARK)   fuboTV Inc.   86-876,349
 

January 15, 2016

 

[ex10-2_002.jpg]   fuboTV Inc.   87-637,227   October 6, 2017

 

Trademark Applications

 

None.

 

 

